       Case 4:18-cv-03280 Document 5 Filed on 10/02/18 in TXSD Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 ANTHONY BABATUNDE PETERS,                  §
                                            §
                PLAINTIFF                   §
                                            §
 vs.                                        §      CIVIL ACTION NO. 4:18-cv-03280
                                            §
 GATEWAY INSURANCE COMPANY                  §
                                            §
             DEFENDANT                      §

                     DEFENDANT'S DISCLOSURE STATEMENT

       Defendant GATEWAY INSURANCE COMPANY files this Disclosure Statement

pursuant to Federal Rule of Civil Procedure 7.1.

       Defendant Gateway Insurance Company's parent corporation is Atlas Financial

Holdings, Inc., 953 American Lane, 3rd Floor, Schaumburg, IL 60173 and is a publicly

held corporation that owns 10% or more of Gateway Insurance Com��::-..::

                                         Respectfully submitted,




                                                                      y, Suite 700




                                        ATTORNEY IN CHARGE FOR DEFENDANT
                                        GATEWAY INSURANCE COMPANY
       Case 4:18-cv-03280 Document 5 Filed on 10/02/18 in TXSD Page 2 of 2



Of Counsel:
Amanda M. Berron
State Bar No. 24070720
S.D.Tex. Bar No. 1114482
HEARD & MEDACK, P.C.
9494 Southwest Freeway, Suite 700
Houston, Texas 77074
Telephone: (713) 772-6400
Facsimile: (713) 772-6495
aberron@heardmedackpc.com



                              CERTIFICATE OF SERVICE

       Pursuant to Rule 5(b) of the Federal Rules of Civil Procedure, I hereby certify that
a true and correct copy of the foregoing instrument to which this Certificate is attached
was duly been served upon each party by facsimile, U.S. First Class Mail and/or using
the ECF System for filing and transmittal of a Notice of Electronic Filing pursuant to the
Federal Rules of Civil Procedure on this 2nd day of October, 2018.

      Via Facsimile: (713) 583-4155
      Nhan Nguyen
      Texas Bar No. 24041589
      THE LAW OFFICES OF NHAN NGUYEN
      2500 West Loop South, Suite 340
      Houston, Texas 77027
      Telephone: (713) 840-7200
      Facsimile: (713) 583-4155
      Email: Nhan@healthlawservices.com




                                            2
